 
Exhibit 10.1
PROMISSORY NOTE
 
FOR VALUE RECEIVED, Tailwind Financial Inc. ( the “Payor” ) hereby acknowledges
itself indebted and promises to pay to or to the order of Parkwood Holdings Ltd.
( the “Payee” ), the principal sum of One Hundred Thousand Dollars ($100,000.00)
( the “Principal Amount” ), in lawful currency of the United States in
accordance with the terms of this promissory note ( the “Note” ).
 
I.   TERM
 
Subject to the provisions set out below, the undersigned shall repay the
Principal Amount to the Payee on demand.
 
II.   INTEREST
 
No interest shall accrue or be payable upon the Principal Amount.
 
III.   PLACE OF PAYMENT
 
All payments made under this Note shall be paid by the Payor as directed in
writing by the Payee.
 
IV.   ASSIGNMENT
 
The Payor shall not be permitted to assign this Note, in whole or in part,
without the prior written consent of the Payee.
 
V.   GOVERNING LAW
 
This Note shall be construed, interpreted and enforced in accordance with, and
the respective rights and obligations of the parties shall be governed by, the
laws of Ontario and the laws of Canada applicable herein.
 
VI.   SUCCESSORS AND ASSIGNS
 
This Note shall be binding upon the successors and permitted assigns of the
Payor.
 
DATED AT TORONTO, this 4 th day of November, 2008.
 
TAILWIND FINANCIAL, INC.
   
   
Per: 
/s/ Andrew A. McKay
 
Andrew A. McKay
Chief Executive Officer
   
PARKWOOD HOLDINGS LTD.
   
   
Per: 
/s/ Andrew A. McKay
 
Andrew A. McKay
President

 
 
 

--------------------------------------------------------------------------------

 
 